Citation Nr: 0620066	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left ankle fracture, with limitation of motion and 
residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active military duty from August 1996 
to August 2001.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005).  In particular, VA's 
statutory "duty to notify" requires that VA notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On review of the claims file, the Board has determined that 
the veteran was never sent a letter notifying him of the VCAA 
provisions with regard to his claim for entitlement to 
service connection for a left ankle disorder or for 
entitlement to an initial evaluation in excess of 10 percent 
for his service-connected left ankle disorder.  Because it is 
the view of the United States Court of Appeals for Veterans 
Claims that VA has not completely fulfilled its obligations 
under the VCAA, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board is no longer in a position to remedy the 
procedural deficiency on its own.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (holding that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b)).

Accordingly, this case is remanded for the following actions:

The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002) must 
be fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
370 (2002); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

